t c memo united_states tax_court robert lee mcwilliams petitioner v commissioner of internal revenue respondent docket no filed date stevan douglas looney for petitioner t richard sealy iii for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows petitioner was originally represented by patricia tucker as evidenced by an entry of appearance filed with the court on date ms tucker's motion for leave to withdraw as counsel was granted on date additions to tax sec sec sec sec year deficiency b b a b b a dollar_figure --- dollar_figure dollar_figure big_number --- big_number big_number big_number dollar_figure --- --- big_number percent of the interest due on the portion of the underpayment attributable to fraud the issues for decision are whether petitioner realized income from a corporation's payment of his personal expenses we hold that he did whether petitioner understated his gross_income by not including deposits to his personal bank account for tax_year we hold that he did whether petitioner understated his income on schedule c and schedule e we hold that he did to the extent stated herein whether petitioner understated his capital_gain income for tax_year we hold that he did to the extent stated herein whether petitioner is entitled to net_operating_loss and or a business_credit carryforward to the years in issue we hold that he is not whether petitioner is liable for the addition_to_tax for negligence under sec_6653 a for all the years in issue we hold that he is liable whether petitioner is liable for the addition_to_tax for failure to timely file his federal tax returns for and under sec_6651 we hold that he is liable whether petitioner is liable for the respondent has made concessions as to schedule c expenses schedule a expenses and schedule e expenses to the extent petitioner was able to substantiate the deductions respondent has conceded that certain amounts asserted as conversion of funds were in fact gifts and therefore not taxable respondent has conceded that the capital_gain income asserted for tax_year was overstated by dollar_figure respondent has conceded that petitioner is not liable for the addition_to_tax for fraud all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated addition_to_tax for substantial_understatement for federal_income_tax under sec_6661 for all years in issue we hold that he is liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in mesquite new mexico petitioner was married and filed joint income_tax returns for all years in issue schedule c business petitioner listed his occupation as minister on his tax returns furthermore he reported income and expenses on schedule c of form sec_1040 for the years in issue attributable to the business of ministrial and guidance center sic petitioner's business involved providing food shelter and medical_care to various persons in a religious communal group in exchange for payments for room board and trailer rentals the expenses claimed on schedule c for the years in issue were as follows insurance other interest office expense travel meals and entertainment5 utilities and telephone big_number guidance dues and publications mortgage interest legal and professional dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the statutory_notice_of_deficiency was also addressed to luz elena mcwilliams mrs mcwilliams is not a petitioner in this case she was originally indicated as a petitioner however she neither signed the original petition nor ratified its filing on her behalf accordingly we dismissed her for lack of jurisdiction and sec_274 this amount reflects the percent disallowance for years education repairs supplies total big_number big_number big_number big_number big_number petitioner has substantiated dollar_figure dollar_figure and dollar_figure of the expenses for the years and respectively in addition respondent has conceded that dollar_figure dollar_figure and dollar_figure of the expenses are deductible on schedule a of the and returns respectively subject_to limitations ie personal_interest sec_163 relationship between petitioner and gilbert petitioner and dr alton l gilbert gilbert met in they had a close personal relationship for many years and a business relationship during many of those years gilbert and his wife were also members of petitioner's ministry for years twenty-first century corporation tfc tfc was formed in petitioner gilbert and their wives owned the stock in tfc petitioner never contributed money or property to tfc only services tfc elected subchapter_s status from its inception tfc's original business to grow and sell pine trees failed gilbert had some experience with computers so tfc entered the computer services business tfc's computer business was sold to technical services inc effective date technical services inc tsi tsi was incorporated on date it elected subchapter_s status effective date tsi was also in the business of providing computer services the principal shareholders of tsi were gilbert and mr john robbins robbins sale of assets from tfc to tsi in and tfc furnished computer services for tsi's clients tfc and tsi attempted to form a joint_venture called systech management to conduct the two businesses in a single entity however the venture was abandoned when it became clear early on that it would not succeed instead tsi and the shareholders of tfc entered into an agreement effective date that provided for the purchase of tfc's computer operations by tsi pursuant to the agreement tsi issued shares of its dollar_figure par_value stock to the shareholders of tfc including shares to petitioner subsequently petitioner received an additional shares of stock in tsi by date petitioner owned shares in tsi equal to dollar_figure percent of the big_number shares then issued and outstanding as of date the most recent sale price of tsi stock by the company was dollar_figure per share the most recent sale price of the stock by an individual was dollar_figure per share after the sale assets remaining in tfc included two tracts of land comprising acres real_estate tools and equipment the tools and equipment were used in providing maintenance and janitorial services to tsi on date tfc sold the real_estate to l a partnership for dollar_figure l a partnership l a l a was formed on date to engage in real_estate activities petitioner and gilbert were equal partners in l a during the years in issue on date l a sold 546-acres of the real_estate to tsi for dollar_figure the purchase_price consisted of cash in the amount of dollar_figure and a note in the amount of dollar_figure petitioner's dissolution of his interest in tsi on date two transactions were effected leading to the elimination of petitioner's interest in tsi the first transaction entered into on behalf of tsi by robbins and gilbert robbins was president of tsi gilbert was secretary both were directors provided for the payment from tsi to petitioner of dollar_figure in monthly payments of dollar_figure beginning on date the stated purpose for such payments was for petitioner's services rendered as director and under the condition that petitioner was to resign from the board_of directors furthermore the agreement provided that tsi would not exercise its right_of_first_refusal as to the transfer of petitioner's stock interest to gilbert the second transaction was an agreement entered into between petitioner and gilbert the agreement provided for the transfer of petitioner's shares in tsi to gilbert however the purchase_price was to be determined at a later date to this end the agreement provided in relevant part whereas the value to the stock cannot be fully ascertained at this time it is agreed that any proceeds from the sale of the stock by alton l third party will upon receipt be delivered to his heirs or assigns robert l mcwilliams gilbert to a petitioner's relationship with gilbert became estranged in early gilbert took a leave of absence from petitioner's group to sort things out on date gilbert returned to the group and executed a document purporting to transfer back to petitioner big_number shares the shares had split to of tsi stock the document was signed by gilbert it was notarized and witnessed however this time tsi elected to exercise its right_of_first_refusal consequently a stock purchase agreement dated date the agreement was entered into among petitioner gilbert and robbins as president of tsi and on behalf of tsi the agreement provided that in exchange for the big_number shares of tsi stock tsi would transfer to petitioner title to the 546-acres of real petitioner objects to this finding of fact he asserts that the consideration for transfer of the tsi stock was a janitorial service_contract with tfc petitioner directs the court to joint exhibits 32-af and 33-ag in support thereof however we find no reference in these exhibits to the stock transfer or to the consideration involved gilbert did not participate in the agreement on behalf of tsi because he was considered an interested_party he did participate in his individual capacity estate previously transferred to tsi from l a8 and would pay to petitioner dollar_figure on execution of the agreement dollar_figure within days of the execution of the agreement and dollar_figure payable in monthly installments effectively paying the mortgage on the 546-acres of real_estate the agreement further provided that all obligations contained in the prior agreements entered into between petitioner and gilbert dated date10 and date relating to the ownership of the tsi stock were to be considered completely satisfied and released as a result of this agreement petitioner did not report the income attributable to this transaction on his tax_return respondent issued a statutory_notice_of_deficiency to petitioner asserting deficiencies in and additions to petitioner's federal_income_tax respondent determined that petitioner failed to report schedule c gross_receipts had not substantiated certain amounts of claimed schedule c business petitioner objects to this finding of fact petitioner contends that the title report to the tract of land does not reflect the transfer we do not find this fact to be dispositive as the title report provides this report is no way intended to warrant or guarantee the title nor is it in any way an opinion to the title it is the intention herein only to show a list of instruments if any that might have been placed of record between the dates shown above furthermore respondent contends and evidence presented indicates that it was a contract of deed arrangement ie deeds were to be transferred at a later date accordingly we find the provision in the agreement executed by petitioner tsi and gilbert to be controlling and therefore the real_estate was transferred petitioner argues that l a was the debtor on the mortgage and therefore one-half of the gain is attributable to gilbert however the evidence indicates that tfc paid off l a's note in order to secure a warranty of deed and recorded a mortgage against the warranty deed prior to the reconveyance of the property from tsi to petitioner the discrepancy is not material the agreement referred to was dated date however expense deductions was not entitled to net_operating_loss deductions or general business credits had understated his schedule e rental income had not substantiated certain amounts of schedule e rental expenses realized and recognized a capital_gain upon the disposition of his tsi stock and was liable for the additions to tax for fraud and substantial_understatement of federal_income_tax for the years in issue in the alternative respondent determined that petitioner was liable for additions to tax for negligence and delinquency for failure to timely file federal_income_tax returns for years and opinion before dealing with the principal issues in the instant case we will deal with two preliminary matters first petitioner contends that respondent's determinations in the notice_of_deficiency should not be given a presumption of correctness because the determinations are arbitrary his argument implies that because respondent has made a number of concessions the notice_of_deficiency is therefore arbitrary we find no merit to this argument to overcome the presumption of correctness a taxpayer must prove by a preponderance_of_the_evidence that the deficiency was arbitrarily derived 85_tc_1 affd per order 7th cir 83_tc_269 74_tc_260 affd in part and revd in part 649_f2d_152 2d cir moreover a determination that some part of a deficiency is erroneous does not necessarily make the deficiency_notice arbitrary and shift the burden_of_proof to respondent wells v commissioner tcmemo_1983_ furthermore before a trial in the tax_court both parties are required to stipulate all matters to the maximum extent possible see u s tax_court standing pre-trial order accordingly we hold that the burden_of_proof remains with petitioner second petitioner argues that respondent is collaterally estopped from her determinations because respondent has previously approved petitioner's and federal_income_tax returns under substantially the same facts and circumstances we find this argument to be equally without merit for one reason as respondent correctly points out collateral_estoppel is inapposite because there was no prior litigation the prior proceeding was merely a settlement made at respondent's appeals level issue income from tfc's payment of petitioner's personal expenses respondent asserts that tfc was used to pay personal expenses on petitioner's behalf petitioner argues that the expenses in issue were expenses of tfc that are deductible as ordinary and necessary expenses taxpayers bear the burden of proving the commissioner is incorrect in her determinations rule a 290_us_111 sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business in order to be deductible business_expenses generally must be the expenses of the taxpayer claiming the deduction 91_tc_713 affd 905_f2d_241 8th cir generally it is not ordinary and necessary for a corporation to pay its shareholders' expenses and obligations 23_tc_138 affd on this issue 229_f2d_947 8th cir justice steel inc v commissioner tcmemo_1980_466 heim v commissioner tcmemo_1978_137 furthermore the payment by a corporation of the personal expenses of its shareholder generally results in a constructive_dividend to the shareholder to the extent of the corporation's earnings_and_profits and to the extent the corporation has no expectation of repayment 37_tc_650 halpern v commissioner tcmemo_1982_31 petitioner has not presented any evidence that the expenses in question were not his personal living_expenses he has not presented books_and_records or even bills or receipts in order for us to determine the nature of the expenses in issue accordingly we hold that petitioner has failed to meet his burden_of_proof and we sustain respondent's determination that the personal expenses_incurred by tfc on behalf of petitioner were income to petitioner issue unreported income--1988 respondent argues that petitioner failed to include as income all of the deposits to his personal account for the tax_year generally the commissioner may use a method of reconstruction that clearly reflects income sec_446 348_us_121 and the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 if the taxpayer believes the commissioner's method of computation is unfair or inaccurate the burden is on the taxpayer to show such unfairness or inaccuracy 96_tc_858 affd 959_f2d_16 2d cir the use of the bank_deposits method for computing income has long been sanctioned by this court 102_tc_632 dileo v commissioner supra 64_tc_651 affd 566_f2d_2 6th cir the taxpayer bears the burden of proving that the commissioner's determination of underreported income computed using the bank_deposits method of reconstructing income is incorrect dileo v commissioner supra pincite 94_tc_654 petitioner has made no arguments and has presented no evidence to satisfy his burden of proving error in respondent's determination of additional income from deposits to petitioner's personal bank account accordingly we sustain respondent's determination that the deposits made to petitioner's personal bank account are income for the tax_year issue schedule c and schedule e income respondent has determined that petitioner's schedule c expenses are overstated his schedule e rental income is understated and his schedule e rental expenses are understated respondent has made concessions as to each determination petitioner has made no argument other than the collateral_estoppel argument discussed supra accordingly we sustain respondent's determinations adjusted for her concessions issue capital gain--1988 respondent argues that petitioner realized capital_gain income in petitioner argues that there was no capital_gain transaction attributable to the shares of stock in tsi previously owned by petitioner generally cash_basis taxpayers must include all items of income in the gross_income for the taxable_year in which actually or constructively received sec_451 sec_1_451-1 income_tax regs income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time sec_1_451-2 income_tax regs the sale of stock other than stock in- trade of the taxpayer is the sale of a capital_asset sec_1221 and the gain attributable to the sale of a capital_asset results in capital_gain income sec_1222 moreover the gain from the sale of property is equal to the excess of the amount_realized ie the sum of any money received plus the fair_market_value of the property received sec_1001 from the sale over the taxpayer's adjusted_basis in the property sec_1001 respondent contends that as a result of the repurchase by tsi of its stock from gilbert in and in accordance with the agreement and the prior agreements entered into between petitioner and gilbert the proceeds from the sale were payable to petitioner and therefore taxable as capital_gain petitioner contends that since a capital_transaction did not occur the agreement merely resulted in ordinary_income to petitionerdollar_figure furthermore of the income is ordinary rather than capital the amount he although petitioner seems to be arguing that the character continued petitioner contends that the acres of land to be received by him pursuant to the agreement was never received and therefore did not result in a taxable_event petitioner's rights to consideration for his stock in tsi were fixed in the agreement although petitioner may have negotiated the sale in the agreement his right to receive consideration was not determined until the agreement furthermore it is clear to us that the agreement provides for petitioner's receipt of cash real_estate and the assumption_of_liabilities in exchange for his stock interest in tsi petitioner has not provided us with evidence to treat the sale otherwise moreover petitioner has offered no evidence as to his basis if any in the tsi stock at the time of sale accordingly we sustain respondent's determination adjusted for her concessions issue net_operating_loss and business_credit carryforward respondent has disallowed the utilization of net_operating_loss and business credit12 carryforwards a net_operating_loss is the excess of the deductions allowed over the gross_income sec_172 a net_operating_loss for any taxable_year may be carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the taxable_year of the loss sec_172 the burden_of_proof is on the taxpayer to prove the fact and the amount of the loss rule a 290_us_111 larabee v commissioner tcmemo_1989_298 continued claims is includable is substantially less than the amount of capital_gain income asserted by respondent petitioner asserts that respondent has conceded this issue we find no merit to this argument this was an issue in the notice_of_deficiency and has continued to be argued throughout the proceedings furthermore a tax_return is merely a statement of the taxpayer's claim and does not establish the truth of the matters set forth therein 71_tc_633 respondent argues that petitioner has not substantiated the amounts nor established that such carryforwards would not have been absorbed in prior years petitioner asserts that tfc operated at a loss in as shown on tfc's tax_return furthermore petitioner made an election to forgo the carryback on his individual_income_tax_return petitioner has provided us with nothing more than his individual tax returns and the corporate tax returns of tfc as proof for the net_operating_loss petitioner has not provided us with tfc's books_and_records or any other means to substantiate the amount of the loss claimed we sustain respondent's disallowance of the net_operating_loss_deduction credits are a matter of legislative grace and petitioners have the buren of proving that they are entitled to the credit 319_us_590 89_tc_816 taxpayers cannot merely rely on prior years' tax returns in which credits were claimed sherwood v commissioner tcmemo_1988_544 sec_38 provides for a credit against tax for the purchase of qualified_property to the extent such credit was not used in the tax_year it may be carried back years or forward years sec_39 a credit carried forward to a tax_year beginning after date must be reduced by percent sec_49 respondent argues that petitioner has not substantiated the amounts nor established that such carryforwards would not have been absorbed in prior years petitioner further asserts that an investment_tax_credit flowed through from tsi's tax_return to petitioner and may be offset against petitioner's tax_liabilities for the years in issue petitioner did not provide any invoices to support the purchase of qualified_property upon which a credit could have been claimed he did not provide supporting books_and_records for purchases and sales and he has not provided the court with enough information to determine whether any allowable credits would have otherwise been absorbed in the intervening years we find that petitioner has not met his burden_of_proof and we sustain respondent issue addition to tax--negligence in her notice_of_deficiency respondent determined that as an alternative to fraud petitioner was liable for additions to tax under sec_6653 and b for and and sec_6653 for for and sec_6653 provides that if any part of the underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to negligence for sec_6653 provides that if any part of the underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment negligence under sec_6653 is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the taxpayer has the burden of proving that the commissioner's determination of the additions to tax under sec_6653 is erroneous rule a 58_tc_757 petitioner has not presented evidence to establish that he was not negligent or did not disregard rules or regulations petitioner did not maintain records as required_by_law and he failed to sustain his burden_of_proof on the disputed issues petitioner claims that his ignorance of the transaction and a purported physical illness warrants a finding that he was not negligent we are unpersuaded on this record we sustain respondent's determination that petitioner is liable for the additions to tax under sec_6653 and b for and and sec_6653 for issue addition to tax--failure to timely file tax returns respondent has determined an addition_to_tax under sec_6651 for failure_to_file timely federal_income_tax returns for the tax years and in the case of a failure_to_file an income_tax return within the time prescribed by law sec_6651 provides for an addition_to_tax in the amount of percent of the tax required to be shown on the return for each month or part thereof during which such failure continues but not to exceed percent in the aggregate see sec_301_6651-1 proced admin regs the taxpayer is not liable for the addition_to_tax if the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 762_f2d_891 11th cir affg tcmemo_1983_450 petitioner's calendar_year tax_return for was due on or before date and his calendar_year tax_return for was due on or before date sec_6072 the tax_return for was filed on or after date and the tax_return for was filed on or after date petitioner has presented no evidence that the time for filing either of the returns was properly extended sec_6081 sec_6651 sec_1 b income_tax regs furthermore petitioner has not presented evidence as to the reason the returns were filed late accordingly we conclude that petitioner has failed to carry his burden_of_proof on this issue and we hold that petitioner is liable for the addition_to_tax under sec_6651 issue addition to tax--substantial understatement of income_tax respondent has determined an addition_to_tax under sec_6661 for substantial_understatement_of_income_tax for each of the years in issue sec_6661 imposes an addition_to_tax on a substantial_understatement_of_income_tax the section provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 the taxpayer bears the burden of proving that the commissioner's determination as to the addition_to_tax under sec_6661 is erroneous rule a an understatement is substantial where it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return sec_6661 92_tc_501 91_tc_88 the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayer's treatment of the items in issue or if relevant facts relating to the tax treatment of those items were disclosed on the return sec_6661 ii neither exception applies here accordingly we hold that petitioner is liable for the addition_to_tax under sec_6661 to reflect the foregoing decision will be entered under rule
